NO. 07-10-00106-CV
 
IN THE COURT OF APPEALS
 
FOR THE
SEVENTH DISTRICT OF TEXAS
 
AT
AMARILLO
 
PANEL D
 

APRIL
23, 2010
 

 
JOHN T. SAUTTER, MARYAH M. SAUTTER, DONALD R. CRUVER AND ANITA E. CRUVER, APPELLANTS
 
v.
 
CITY OF HORSESHOE BAY, APPELLANT 

 

 
 FROM THE 424TH DISTRICT COURT OF LLANO
COUNTY;
 
NO. 16,119; HONORABLE DANIEL H. MILLS, JUDGE

 

 
Before QUINN,
C.J., and CAMPBELL and PIRTLE, JJ.
 
 
ORDER OF ABATEMENT
            Before
the Court is the parties’ agreed motion filed April 12, 2010, to refer the
appeal to alternative dispute resolution and to stay its consideration by the
Court.  The motion states the parties
believe their dispute is amenable to resolution by mediation, they have agreed
to engage in mediation and they have tentatively agreed on a mediator and a
schedule.  Because the parties have
agreed to mediation, our referral is unnecessary, so the parties’ agreed motion
is granted to the extent the appeal is abated for sixty days from the date of
this Order to allow the parties to conduct their agreed mediation.  
Appellants are directed to submit a
status report as soon as is feasible after completion of mediation, and in any
event on the expiration of sixty days from the date of this Order.
It is so ordered.
                                                                        
                                                                                                Per
Curiam